IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,772-01




EX PARTE JAMES BRIAN KOONCE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-102-K368 IN THE 368TH DISTRICT COURT
FROM WILLIAMSON COUNTY




           Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of intoxication
assault and sentenced to five years’ imprisonment. He did not appeal conviction.
            Applicant was credited with 104 days of pre-sentence time. He contends that he was denied
an additional 164 days he spent in a substance abuse felony punishment facility (SAFPF) and 45 days
he spent in a county jail. On August 19, 2010, the trial court signed an order awarding Applicant an
additional 198 days for the time he spent in a SAFPF. The trial court then made findings of fact and
conclusions of law and recommended that we dismiss this application as moot. We agree that
Applicant’s claim, as it relates to his SAFPF time, is moot. Applicant, however, was not credited
with the 45 days he spent in a county jail, as he requested. As the trial court noted in its findings of
fact, Applicant served these 45 days as a condition of community supervision, and as a result, he was
not entitled to this time. Tex. Code Crim. Proc. art. 42.03, § 2(a)(1). Accordingly, this application
is dismissed in part and denied in part.
Filed: November 3, 2010
Do not publish